


Willis


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT ("Agreement") is made effective as of the 15th day of
September 2003 between Willis Americas Administration, Inc. ("Employer"), and
Todd Jones ("Employee").


In consideration of the mutual covenants and promises contained herein and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Employment, Compensation and Benefits. Employer will pay Employee such
compensation and benefits as are set forth in the offer letter attached as
Exhibit A. Such compensation and benefits may be changed by Employer pursuant to
its normal compensation and benefit review procedures or from time to time.


2. Confidential Information and Work for Hire.
a. Employer shall provide Employee with access to nonpublic Employer/Willis1
information to the extent reasonably necessary to the performance of Employee's
job duties. Employee acknowledges that all non-public information (including,
but not limited to, information regarding Employer's clients), owned or
possessed by Employer/Willis (collectively, "Confidential Information")
constitutes a valuable, special and unique asset of the business of
Employer/Willis. Employee shall not, during or after the period of his/her
employment with Employer (i) disclose, in whole or in part, such Confidential
information to any third party without the consent of Employer or (ii) use any
such Confidential Information for his/her own purposes or for the benefit of any
third party. These restrictions shall not apply to any information in the public
domain provided that Employee was not responsible, directly or indirectly, for
such information entering the public domain without the Employer's consent. Upon
termination of Employee's employment hereunder, Employee shall promptly return
to Employer all Employer/Willis materials, information and other property
(including all files, computer discs and manuals) as may then be in Employee's
possession or control.


b. Any work prepared by Employee as an employee of Employer including written
and/or electronic repo1ts and other documents and materials shall be "work for
hire" and shall be the exclusive property of the Employer. If, and to the extent
that, any rights to such work do not vest in Employer automatically, by
operation of law, Employee shall be deemed to hereby unconditionally and
irrevocably assign to Employer all rights to such work and Employee shall
cooperate fully with Employer's efforts to establish and protect its rights to
such work.


3. Employee Loyalty, Non-competition and Non-solicitation. Employee understands
that Employee owes a duty of loyalty to Employer and, while in Employer's
employ, shall devote Employee's entire business time and best good faith efforts
to the furtherance of Employer's legitimate business interests. All business
activity participated in by Employee as an employee of Employer shall be
undertaken solely for the benefit of Employer. Employee shall have no right to
share in any commission or fee resulting from such business activity other than
the compensation referred to in paragraph 1. While this Agreement is in effect
and for a period of two years following termination of Employee's employment
with Employer, Employee shall not, within the "Territories" described below:


a. directly or indirectly solicit, accept, or perform, other than on Employer's
behalf, insurance brokerage,


1As stated above, other than in our Human Capital practice, we have not accepted
contingent commissions from carriers.



--------------------------------------------------------------------------------




insurance agency, risk management, claims administration, consulting or other
business performed by the
Employer from or with respect to (i) clients of Employer/Willis with whom
Employee had business
contact or provided services to, either alone or with others, while employed by
Employer and, further provided, such clients were clients of Employer/Willis
either on the date of termination of Employee's employment with Employer or
within twelve (12) months prior to such termination (the "Restricted Clients")
and (ii) active prospective clients of Employer/Willis with whom Employee had
business contacts regarding the business of the Employer within six (6) months
prior to termination of Employee's employment with Employer (the "Restricted
Prospects").


b. directly or indirectly (i) solicit any employee of Employer/Willis
("Protected Employees") to work for Employee or any third party, including any
competitor (whether an individual or a competing company) of Employer or (ii)
induce any such employee of Employer/Willis to leave the employ of
Employer/Willis.
For purposes of this paragraph 3, "Territories" shall refer to those counties
where the Restricted Clients, Restricted Prospects, or Protected Employees of
Employer/Willis are present and available for solicitation.


4. Term and Termination. This Agreement shall conmence upon the effective date
first set forth above and shall continue until terminated (i) by either party,
with or without cause, upon fifteen calendar days prior written notice, (ii)
immediately by Employer upon any willful misconduct or material breach by
Employee of this Agreement, or (iii) immediately upon the Employee's death or
disability (as disability is defined in Employer's Long Term Disability Benefits
Plan). Should Employer give Employee fifteen days notice of termination, (i)
Employee will not, thereafter, be entitled to access to the office premises of
Employer and (ii) said fifteen calendar days shall be treated as two weeks' pay
for purposes of severance arrangen1ents and/or calculating pay in lieu of prior
notice. Paragraphs 2, 3, 5 and 7 shall survive termination of this Agreement.


5. Mandatory Binding Arbitration. Except for a claim beginning with a request
for injunctive relief by Employer, Employer and Employee agree that any dispute
arising either under this Agreement or from the employment relationship shall be
resolved by arbitration. Each party expressly waives any right, whether pursuant
to any applicable federal, state, or local statute, to a jury trial and/or to
have a court of law determine rights and award damages with respect to any such
dispute. The party invoking arbitration shall
notify the other party in writing (the "Written Notice"). The parties shall
exercise their best efforts, in good faith, to agree upon selection of a single
arbitrator. If the parties are unable to agree upon selection of a single
arbitrator, they shall so notify the American Arbitration Association ("AAA") or
another agreed upon arbitration administrator and request that the arbitration
provider work with the parties to select a single arbitrator. The arbitration
shall be (i) conducted in accordance with the American Arbitration
Association's National Rules for the Resolution of Employment Disputes, (ii)
held at a location reasonably convenient to that office of the Employer at which
the Employee had most recently been assigned and (iii) completed within six
months (or within such other time as the parties may mutually agree) of the
receipt of Written Notice by the party being notified. The arbitrator shall have
no authority to assess punitive or exemplary damages as to any dispute arising
out of or concerning the provisions of this Agreement or
otherwise arising out of the employment relationship, except as and unless such
damages are expressly authorized by otherwise applicable and controlling
statutes. The arbitrator's decision shall be final and binding and enforceable
in any court of competent jurisdiction. To the extent permitted by applicable
law, each party shall bear its own costs, including attorneys' fees, and share
all costs of the arbitration equally. Nothing provided herein shall interfere
with either party's right to seek or receive damages or costs as may be allowed
by applicable statutory law.


6. Representations and Warranties. Employee represents and warrants:



--------------------------------------------------------------------------------






a. except as specifically provided by Employee to Employer in writing, Employee
is not subject to either an agreement with any former employer or otherwise or
any court order, judgment or decree which places restrictions on Employee's
business activities and that if employee i$ subject to any of the foregoing,
Employee will, by the earlier of the commencement date of employment or
execution of the Agreement provide Employer with a copy of such agreement,
order, judgment, or decree; and


b. Employee has reviewed and will abide by the Employer/Willis Code of Ethics.


7. Miscellaneous. This Agreement sets forth the entire agreement between the
parties and supersedes any and all prior agreements and understandings regarding
the subject matter herein. This Agreement may only be modified by a written
instrument signed by both parties. If any term of this Agreement is rendered
invalid or unenforceable by judicial, legislative or administrative action, the
remaining provisions hereof shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. Except for notices by Employer to
Employee which Employer chooses to hand deliver to Employee, any notices given
pursuant to this Agreement shall be sent by first class US postal service or
overnight courier service to the addresses set forth below (or, to the then
current address of a party, with both patties agreeing to promptly provide the
other party with written notice of any change in address). This Agreement shall
be governed by the law of the state in which Employee is assigned a regular
office location by Employer,
without giving effect to that state's conflicts of law principles. The waiver by
either party of any breach of this Agreement shall not operate or be construed
as a waiver of that party's rights upon any subsequent breach. This Agreement
shall inure to the benefit of and be binding upon and enforceable against the
heirs, legal representatives and assigns of Employee and the successors and
assigns of Employer. Should Employee be transferred or reassigned from Employer
to a parent company or affiliate of Employer,
this Agreement shall be deemed to be automatically assigned by Employer to such
new employer. Employee's acceptance of Employee's first payment of compensation
from such new employer shall be deemed as Employee's acknowledgment of such
assignment. Monetary damages may not be an adequate remedy for Employee's breach
of paragraphs 2 or 3 of this Agreement and Employer may, in addition to
recovering legal damages (including lost commissions and fees), proceed in
equity to enjoin Employee
from violating any of the provisions. Upon the commencement by the Employee of
employment with any third party, during the two (2) year period following
termination of employment hereunder, the Employee shall promptly inform such new
employer of the substance of paragraphs 2 and 3 of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to become effective as of the date first above written.


EMPLOYER: Willis Americas Administration, Inc.         EMPLOYEE: Todd Jones
7 Hanover Square
New York, NY 10004

